COURT OF CHANCERY
                                              OF THE
                                        STATE OF DELAWARE
MORGAN T. ZURN
 MASTER IN CHANCERY
                                                                             LEONARD L. WILLIAMS JUSTICE CENTER
                                                                              500 NORTH KING STREET, SUITE 11400
                                                                                     WILMINGTON, DE 19801-3734



                                    Final Report: April 16, 2018
                                   Date Submitted: April 13, 2018



   Ms. Robin Watkins                            via FSX and 1st Class Mail
   22 Marble House Drive
   Bear, DE 19701

   Lisa Keil Cartwright, Esq.
   Orlans PC
   1201 N. Orange Street
   Wilmington, DE 19801

   Adria B. Martinelli, Esquire
   State of Delaware
   Department of Justice
   820 N. French Street, 6th Floor
   Wilmington, DE 19801

           Re:        Watkins v. Cartwright, et al.
                      C.A. No. 2018-0153-MTZ

   Dear Counsel and Litigant:
           In the context of a residential foreclosure that was litigated in Superior Court

   and concluded in a sheriff’s sale, the homeowner has petitioned this Court for a

   writ of mandamus directing the Superior Court judge to reverse his denial of the

   homeowner’s most recent motion. In this final report, I recommend the Court

   dismiss this action for lack of jurisdiction.
C.A. No. 2018-0153-MTZ
April 16, 2018
Page 2


    I.      Background1

         On February 15, 2016, M&T Bank filed a complaint in a scire facias sur

mortgage action in the Superior Court against Robin Watkins (“Watkins”), alleging

Watkins executed a mortgage secured by 22 Marble House Drive, Bear, Delaware,

19701 (“the Property”), then failed to pay the monthly installments when due.2

M&T Bank was represented by Atlantic Law Group, LLC, and specifically by Lisa

K. Cartwright, Esquire (“Cartwright”). Watkins filed a pro se motion to dismiss

that complaint on April 4, 2016, arguing M&T Bank lacked standing because it

failed to allege it was the holder of the note or that it was entitled to enforce the

note and the mortgage. 3 M&T Bank responded to the motion to dismiss on May

16, 2016. Superior Court denied Watkins’ motion on August 25, 2016. Watkins

answered the complaint, but then failed to appear at mediation.

         On April 26, 2017, M&T Bank filed a motion for summary judgment, to

which Watkins responded on May 31, 2017, and June 8, 2017. On September 19,



1
  The background is drawn from the allegations of the petition and the docket of the Superior
Court case at issue, of which I take judicial notice. Del. R. Evid. 202(d)(1)(B). I also take
judicial notice of the docket in Watkins v. Meridian Bank, No. N15C-09-145 CEB. In that case,
Watkins sued the original mortgagee for the same mortgage at issue here, asserting the
assignment and securitization of the mortgage should have satisfied her debt, and that the
original mortgagee’s failure to do so constituted breach of contract and slander of title, and
justified declaratory relief. Superior Court granted the mortgagee’s motion to dismiss on June 8,
2016.
2
  M&T Bank v. Watkins, No. N16L-02-093 CLS, Compl.
3
  Id., Mot. to Dismiss.
C.A. No. 2018-0153-MTZ
April 16, 2018
Page 3


2017, Superior Court granted M&T’s motion for summary judgment, concluding

Watkins failed to allege any recognized defense to a scire facias sur mortgage

action, and M&T Bank presented sufficient evidence of nonpayment, that the loan

sought to be foreclosed was ineligible for loss mitigation, that M&T Bank gave

Watkins proper notice, and that Watkins failed to participate in mandatory

mediation.4

       Accordingly, Superior Court issued a writ of levari facias to the New Castle

County Sheriff on October 9, 2017. On December 6, 2017, Watkins filed a pro se

“motion for right of subrogation” (“the Motion”) asserting she was a subrogee

standing in the shoes of the creditor, and seeking return of the Property. 5 Superior

Court denied the Motion on December 11, 2017, on the basis that Watkins “ha[d]

not raised a proper issue that may be claimed in a scire facias sur mortgage

foreclosure action.”6 The Property was sold by sheriff’s sale on December 12, 2017.

       On March 7, 2018, Watkins filed her pro se complaint in this action, which

was followed by an amended complaint on March 8, 2018. Watkins asks this Court

to issue a writ of mandamus directing the Superior Court to reverse its denial of

Watkins’ Motion, alleging the Superior Court improperly denied her right to



4
  Id., Order, Sept. 19, 2017.
5
  Id., Mot. for Right of Subrogation.
6
  Id., Order, Dec. 11, 2017.
C.A. No. 2018-0153-MTZ
April 16, 2018
Page 4


subrogation. She maintains that M&T Bank lacked standing to foreclose on the

Property. Ultimately, Watkins seeks to stop her eviction from the Property. She

names as defendants Cartwright, allegedly as “substitute trustee” with M&T Bank,

and the Honorable Calvin L. Scott, Jr., the Superior Court judge who denied the

Motion.

       On April 12, 2018, Cartwright responded by letter, asserting the Superior

Court foreclosure proceedings concluded with a sheriff’s sale and lacked any

procedural irregularities or notice issues, and that Watkins failed to state a claim

upon which relief may be granted. On April 13, 2018, Judge Scott moved to dismiss

this action based on lack of jurisdiction, statutory immunity for claims based on

performance of his official duties, and failure to state a claim. This is my final report.

       I.     Analysis

       The issue of jurisdiction may be raised at any time by the Court, even in the

absence of a motion. 7 This Court has no jurisdiction over a controversy for which

there is a complete and adequate remedy at law before any other court of this State.8

When it appears that the Court lacks jurisdiction over the subject matter of an action,

the action must be dismissed. 9 “The Court of Chancery is not an appellate court with



7
  Chavin v. H.H. Rosin & Co., 246 A.2d 921, 922 (Del. 1968).
8
  Id.; 10 Del. C. § 342.
9
  Ct. Ch. R. 12(h).
C.A. No. 2018-0153-MTZ
April 16, 2018
Page 5


respect to matters before Superior Court.” 10 “It is clearly empowered to hear and

adjudicate actions to quiet title to real estate, but it is not a court to which an appeal

from the actions of Superior Court will lie.” 11 Any attempt to vacate or challenge

the validity of a sale conducted pursuant to the Rules of Superior Court must rest in

Superior Court.12

       The remedy for attacking a judgment in the Superior Court or an
       execution out of that Court on the judgment lies in that Court. If there
       was any irregularity in the entry of the judgment or in the conduct of
       the Sheriff’s Sale the Superior Court has (or had) the power to grant a
       remedy. 13

       In this case, the remedy Watkins seeks is an order compelling the Superior

Court to reverse its decision on her Motion, which presumably she believes would

nullify the sheriff’s sale or otherwise restore the Property to her, and stop her

eviction. Watkins could have sought relief from the Superior Court’s order under

Rule 60, or attacked the sheriff’s sale by objecting to it or moving to set it aside

under Superior Court Rule 69. Relief from a final Superior Court order is also

available in the Delaware Supreme Court by direct appeal.14



10
   City of Wilmington v. Wilmer, 1997 WL 124151, at *9 (Del. Ch. Feb. 20, 1997).
11
   Id.
12
   Id.
13
   St. Georges Liquors, Inc. v. Int’l Underwriters Inc., 1986 WL 4870, at *3 (Del. Ch. Apr. 15,
1986) (granting a motion to dismiss a property owner’s attempt to set aside a Superior Court
foreclosure and sheriff’s sale based on lack of jurisdiction).
14
   Del. Const. art. 4, § 11(1)(a); 10 Del. C. § 148.
C.A. No. 2018-0153-MTZ
April 16, 2018
Page 6


         I will not wade into whether Watkins is too late to pursue the remedies that

are or were available in Superior Court and the Delaware Supreme Court. My

analysis leads to the limited conclusion that this Court does not have subject matter

jurisdiction because the remedy Watkins seeks is or was available in another court.15

         II.    Conclusion

         For the reasons stated above, I recommend the Court dismiss this action

because it lacks subject matter jurisdiction. This is a final report pursuant to Court

of Chancery Rule 144.

                                         Respectfully,
                                      /s/ Morgan T. Zurn
                                     Master in Chancery




15
     See St. Georges Liquors, 1986 WL 4870 at *3.